DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.

Response to Amendments 
Entry of Amendments

Claim(s) 1, 11 and 21-22 have been amended.

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 1-22 are now withdrawn as amendments made to claim(s) 1-22 have overcome the previous 112 rejections. 

Rejections under 35 USC 102 and 103
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the arguments do not apply to new reference(s) and/or ground(s) being used in the current rejection.
For further details see the rejections/objections for Claim(s) 1-22 herein.                                                                                                                                                                                  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-9, 11, 15-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi et al. (US 20180183661; hereinafter Wouhaybi) in view of Risk et al. (US 20140278144).
Regarding claim 1, Wouhaybi teaches in figure(s) 1-9 a system comprising: 
a plurality of sensors (sensors 920,502; figs. 9,5,1) configured to sense a physical quantity (para. 2 - Sensors may sense and measure characteristics of objects and environmental parameters); and 

    PNG
    media_image1.png
    665
    561
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    727
    505
    media_image2.png
    Greyscale

a calibration subsystem configured to perform a calibration (para. 29 -  calibrate and/or normalize) comprising: 
comparing a measured characteristic (measured values M1, M2 of first and second sensors S1, S2 in steps 302, 304 in figs. 3,1) from each of at least two sensors of the plurality of sensors to determine a sensitivity drift (para. 51 - Sensor characteristics may include accuracy, error, precision, resolution, sensitivity, selectivity, noise, drift, detection limit, repeatability, reproducibility, hysteresis, stability, response time, range or span, offset, and so forth) of at least one sensor of the plurality of sensors; 
based on the measured characteristics of the at least two sensors and reference (para. 68 - the sensors may be ranked or subjected to an ordering, with or without reference; @904 in fig. 9; para. 43 - central entity 144 may have code stored in memory and executed by a processor to distribute the normalization and to adjust the normalization for specific respective conditions of the first sensors 140; @ 144 in fig. 1A; para. 47 - A high-precision or high-accuracy sensor may initiate a series of self-tests to verify that it is working correctly. The high-precision or high-accuracy sensor may reset itself to the trusted state, for example, via its non-volatile memory (NVM); para. 58 - memory 404 stores code 406 executed by the processor 402 to implement the sensor calibration techniques) for the at least two sensors, calculating (@processor 902 in fig. 9) a normalization factor (determine normalization 930, step 308 in figs. 9,3); and 
applying the normalization factor to the measured characteristic of the at least one sensor to ensure sensitivity of the plurality of sensors relative to each other (para. 47 - normalize a low-precision sensor based on known drift over time and on a more accurate or more precise sensor) remains approximately constant (para. 29 -   The normalization may include automatic or semi-automatic normalization of the sensors to each other, applying a correction to each sensor's data so that the data from multiple sensors can be sensibly merged into a single time-varying signal; para. 37 - two scales can be normalized by adjusting the lower quality scale to align with the higher quality sensor).
 Wouhaybi does not teach explicitly stored reference characteristics; equalize sensitivity of plurality of sensors.
However, Risk teaches in figure(s) 1-8 stored reference characteristics (stored calibration data 106 for golden/reference and test sensors in figs. 1,3,7; para. 27 - central server 102 stores calibration data for all of the sensors deployed in the installation in the database 106; para. 29,18,36 - calibration data table may be stored in the calibration data base 106 in the central server 102. Referring to FIG. 4, a calibration data table 200 includes multiple entries of calibration data where each entry is identified by a sensor ID and a board ID. For each entry of a given sensor ID and a given board ID, a set of calibration data values for that sensor is stored); equalize sensitivity of plurality of sensors (para. 51 - analyzing the sensor measurements based on the known cross-sensitivity … sensor measurements and the sensors cross-sensitivity characteristics; para. 48 - performs crowd-sourced calibration based on the network effect of a group of neighboring sensors of the same sensor type; para. 37 -  sensor measurements generated by the golden sensor and the sensor under test should be about the same).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Wouhaybi by having stored reference characteristics; equalize sensitivity of plurality of sensors as taught by Risk in order to provide automated sensitivity drift correction feature as evidenced by "As sensor performance has a tendency to drift over time … it is often necessary to perform recalibration of sensors periodically to update the calibration data values for the sensors …  to ensure the accuracy of the calibration data in the central server." (abstract).

Regarding claim 5, Wouhaybi teaches in figure(s) 1-9 the system of Claim 1, wherein the measured characteristic from each of the at least two sensors comprises a measured amplitude (get measured value step 206; fig. 2).

Regarding claim 6, Wouhaybi teaches in figure(s) 1-9 the system of Claim 1, wherein the measured characteristic from each of the at least two sensors comprises a measured frequency (para. 32 - sensors 106 could take measurements at a high frequency; para. 105 - IoT device 900 sensing frequency).

Regarding claim 7, Wouhaybi teaches in figure(s) 1-9 the system of Claim 1, wherein the physical quantity comprises a location of a force applied proximate to the plurality of sensors (para. 100-101 :- sensors 920, such as pressure sensors. a display may be included to show information, such as sensor readings or actuator position).

Regarding claim 8, Wouhaybi teaches in figure(s) 1-9 the system of Claim 1, wherein one sensor of the at least two sensors comprises a reference sensor having a known configuration (para. 15 - Calibration may involve to measure the output of a sensor in response to an accurately known calibration standard as an input).

Regarding claim 9, Wouhaybi teaches in figure(s) 1-9 the system of Claim 1, wherein the calibration is configured to perform the calibration only in the absence of a valid measured signal from the plurality of sensors (para. 14 -  IoT sensors may be calibrated initially by the manufacturer; para. 27 - smart scale might be a single sensor that is more tightly calibrated and because the smart scale is likely connected to the cloud, the scale manufacturer might push a calibration patch to the smart scale on a regular basis).

Regarding claim 11, Wouhaybi teaches in figure(s) 1-9 a method for performing a calibration (para. 29 -  calibrate and/or normalize) in a system having a plurality of sensors (sensors 920,502; figs. 9,5) configured to sense a physical quantity (para. 2 - Sensors may sense and measure characteristics of objects and environmental parameters), the method comprising: 
comparing a measured characteristic (measured values M1, M2 of first and second sensors S1, S2 in steps 302, 304 in fig. 3) from each of at least two sensors of the plurality of sensors to determine a sensitivity drift (para. 51 - Sensor characteristics may include accuracy, error, precision, resolution, sensitivity, selectivity, noise, drift, detection limit, repeatability, reproducibility, hysteresis, stability, response time, range or span, offset, and so forth) of at least one sensor of the plurality of sensors; 
based on the measured characteristics of the at least two sensors and reference (para. 68 - the sensors may be ranked or subjected to an ordering, with or without reference; @904 in fig. 9) for the at least two sensors, calculating (@processor 902 in fig. 9) a normalization factor (determine normalization 930, step 308 in figs. 9,3); and 
applying the normalization factor to the measured characteristic of the at least one sensor to ensure sensitivity of the plurality of sensors relative to each other (para. 47 - normalize a low-precision sensor based on known drift over time and on a more accurate or more precise sensor) remains approximately constant (para. 29 -  calibrate and/or normalize. The normalization may include automatic or semi-automatic normalization of the sensors to each other, applying a correction to each sensor's data so that the data from multiple sensors can be sensibly merged into a single time-varying signal; para. 37 - two scales can be normalized by adjusting the lower quality scale to align with the higher quality sensor).
 Wouhaybi does not teach explicitly stored reference characteristics; equalize sensitivity of plurality of sensors.
However, Risk teaches in figure(s) 1-8 stored reference characteristics (stored calibration data 106 for golden/reference and test sensors in figs. 1,3,7; para. 27 - central server 102 stores calibration data for all of the sensors deployed in the installation in the database 106; para. 29,18,36 - calibration data table may be stored in the calibration data base 106 in the central server 102. Referring to FIG. 4, a calibration data table 200 includes multiple entries of calibration data where each entry is identified by a sensor ID and a board ID. For each entry of a given sensor ID and a given board ID, a set of calibration data values for that sensor is stored); equalize sensitivity of plurality of sensors (para. 51 - analyzing the sensor measurements based on the known cross-sensitivity … sensor measurements and the sensors cross-sensitivity characteristics; para. 48 - performs crowd-sourced calibration based on the network effect of a group of neighboring sensors of the same sensor type; para. 37 -  sensor measurements generated by the golden sensor and the sensor under test should be about the same).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Wouhaybi by having stored reference characteristics; equalize sensitivity of plurality of sensors as taught by Risk in order to provide automated sensitivity drift correction feature as evidenced by "As sensor performance has a tendency to drift over time … it is often necessary to perform recalibration of sensors periodically to update the calibration data values for the sensors …  to ensure the accuracy of the calibration data in the central server." (abstract).

Regarding claim 15, Wouhaybi teaches in figure(s) 1-9 the method of Claim 11, wherein the measured characteristic from each of the at least two sensors comprises a measured amplitude (get measured value step 206; fig. 2).

Regarding claim 16, Wouhaybi teaches in figure(s) 1-9 the method of Claim 11, wherein the measured characteristic from each of the at least two sensors comprises a measured frequency (para. 32 - sensors 106 could take measurements at a high frequency; para. 105 - IoT device 900 sensing frequency).

Regarding claim 17, Wouhaybi teaches in figure(s) 1-9 the method of Claim 11, wherein the physical quantity comprises a location of a force applied proximate to the plurality of sensors (para. 100-101 :- sensors 920, such as pressure sensors. a display may be included to show information, such as sensor readings or actuator position).

Regarding claim 18, Wouhaybi teaches in figure(s) 1-9 the method of Claim 11, wherein one sensor of the at least two sensors comprises a reference sensor having a known configuration (para. 15 - Calibration may involve to measure the output of a sensor in response to an accurately known calibration standard as an input).

Regarding claim 19, Wouhaybi teaches in figure(s) 1-9 the method of Claim 11, wherein the calibration is configured to perform the calibration only in the absence of a valid measured signal from the plurality of sensors (para. 14 -  IoT sensors may be calibrated initially by the manufacturer; para. 27 - smart scale might be a single sensor that is more tightly calibrated and because the smart scale is likely connected to the cloud, the scale manufacturer might push a calibration patch to the smart scale on a regular basis).

Regarding claim(s) 21-22, Wouhaybi teaches in figure(s) 1-9 the method and system of Claim 11 and Claim 1, respectively, wherein the physical quantity is a function of an interaction of a person with a human-machine interface of an electronic device (user A uses sensor 3 to take measurement; 114 in fig. 1; para. 27 - sensors at the three touch points are measuring the same physical entity (Joe); para. 102 - one or more I/O interfaces, such as a display interface 938 and a human-machine (HM) interface 942). 

Claim(s) 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi in view of Risk, and further in view of Tran et al. (US 20200364187).
Regarding claim(s) 2 and 12, Wouhaybi in view of Risk teaches the system of Claim 1 and the method of Claim 11, respectively.
Wouhaybi does not teach explicitly wherein each of the plurality of sensors comprises a resonant sensor. 
However, Tran teaches in figure(s) 1-2 wherein each of the plurality of sensors comprises a resonant sensor (para. 265 - antenna that converts electric currents into electromagnetic waves and vice versa is said to be resonant; fig. 1G, 2J).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wouhaybi by having wherein each of the plurality of sensors comprises a resonant sensor as taught by Tran in order to provide "sensors to determine current positions of the refueling drone and the target vehicle to release hydrogen from the hydrogen tank to a fuel container in the target vehicle at a lower pressure than the high pressure at the hydrogen tank." (abstract).

Regarding claim(s) 3 and 13, Wouhaybi in view of Risk teaches the system of Claim 1 and the method of Claim 11, respectively. 
Wouhaybi does not teach explicitly wherein each of the plurality of sensors comprises a resistive-inductive-capacitive sensor.
However, Tran teaches in figure(s) 1-2 wherein each of the plurality of sensors comprises a resistive-inductive-capacitive sensor (para. 265 -  antenna can be considered a complex resistive-inductive-capacitive (RLC) network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wouhaybi by having wherein each of the plurality of sensors comprises a resistive-inductive-capacitive sensor as taught by Tran in order to provide suitable sensor as evidenced by "sensors to determine current positions of the refueling drone and the target vehicle to release hydrogen from the hydrogen tank to a fuel container in the target vehicle at a lower pressure than the high pressure at the hydrogen tank." (abstract).

Regarding claim(s) 4 and 14, Wouhaybi in view of Risk teaches the system of Claim 1 and the method of Claim 11, respectively. 
Wouhaybi does not teach explicitly wherein the measured characteristic from each of the at least two sensors comprises a measured phase.
However, Tran teaches in figure(s) 1-2 wherein the measured characteristic from each of the at least two sensors comprises a measured phase (para. 209 - digital processing in the baseband domain in order to impart the desired phase/delay and gain factors on the antenna array).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wouhaybi by having wherein the measured characteristic from each of the at least two sensors comprises a measured phase as taught by Tran in order to provide suitable sensor as evidenced by "sensors to determine current positions of the refueling drone and the target vehicle to release hydrogen from the hydrogen tank to a fuel container in the target vehicle at a lower pressure than the high pressure at the hydrogen tank." (abstract).

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi in view of Risk, and further in view of Nogueira et al. (US 20150331418).
Regarding claim(s) 10 and 20, Wouhaybi in view of Risk teaches the system of Claim 1 and the method of Claim 11, respectively. 
Wouhaybi does not teach explicitly wherein the calibration further comprises: low-pass filtering the measured characteristics of the at least two sensors to remove noise; and optimizing a corner frequency for the low-pass filtering in accordance with a desired response time.
However, Nogueira teaches in figure(s) 1-15 wherein the calibration further comprises: low-pass filtering (LPF 704; fig. 7) the measured characteristics of the at least two sensors to remove noise (noise 1104; fig. 11); and optimizing a corner frequency for the low-pass filtering in accordance with a desired response time (compensate filtered value for delay 1108; fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wouhaybi by having wherein the calibration further comprises: low-pass filtering the measured characteristics of the at least two sensors to remove noise; and optimizing a corner frequency for the low-pass filtering in accordance with a desired response time as taught by Nogueira in order to provide "method of operating an infusion device wherein operation of the infusion device to deliver the fluid is influenced by the adjusted calibration factor" (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868